Re 112:  The proposed amendments overcome the rejections under section 112.  The proposed amendments overcome the rejections over the reference LaRue and the proposed amendments in conjunction with the remarks overcome the rejections over the reference Kase in view of Olijve.
Re 103:
The art cited does not relate to an electrode; the claims are currently to a support which is broad.  Further search and consideration is required upon submission of the amended claims.
The examiner will upon examination of any amended claims also review said claims for 112 as well as relevant prior art.  
The examiner has not at this time reviewed the withdrawn claims for 112’s, objections, etc.  If a request to rejoin is submitted the applicant is urged to review same and to ensure that if allowable subject matter is identified it is included in any claim for which a rejoinder request is submitted.
The examiner indicated that the cited art in the conclusion should be reviewed by the applicant.  The applicant inquired as to why they were not in rejections; the examiner indicated only a single rejection is required by that this information was provided to promote compact prosecution.

/PAMELA H WEISS/Primary Examiner, Art Unit 1759